COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
MARVA NEWTON,                                                      No. 08-13-00203-CV
                                                 §
                              Appellant,                              Appeal from the
                                                 §
v.                                                                  65th District Court
                                                 §
KYLE NEWTON,                                                     of El Paso County, Texas
                                                 §
                                                                   (TC# 2013DCM0719)
                               Appellee.         §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellant has failed to pay the case filing fee

and has failed to comply with a notice by the Clerk requiring a response from Appellant, we

dismiss the appeal for want of prosecution.

       Appellant filed a notice with the trial court clerk seeking to appeal the associate judge’s

findings and recommendations to the referring court. That notice of appeal was mistakenly

forwarded to this Court and filed. Counsel for Appellant subsequently advised the Clerk’s

Office that the notice of appeal should not have been filed in this Court and a motion to dismiss

would be filed. A motion to dismiss has not been filed as of this date. The 65th District Court

entered a final decree of divorce on September 9, 2013, and we allowed the appeal to remain

pending in the event either party wished to appeal. The Clerk sent a letter to the parties on
October 9, 2013, advising the parties that if either of them wished to appeal the final decree of

divorce they should indicate their intent to appeal by filing a notice of appeal no later than

October 24, 2013. The letter further advised the parties that the Court would dismiss the appeal

if it did not receive a notice of appeal from the final decree of divorce. Neither party has

responded to the letter or otherwise indicated an intent to appeal the final decree of divorce.

Further, Appellant has not paid the required case filing fee as required by TEX.R.APP.P. 5 and

she did not establish her indigence in accordance with TEX.R.APP.P. 20.1. The Clerk of the

Court notified Appellant she had not paid the filing fee and advised her that failure to pay the

filing fee within twenty days would result in dismissal of the appeal pursuant to TEX.R.APP.P.

42.3(b) and (c). Appellant has not paid the filing fee or otherwise responded to the Clerk’s

inquiries. We therefore dismiss the appeal for want of prosecution.



                                            GUADALUPE RIVERA, Justice
November 20, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                              -2-